DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/17/21.
Claims 1-23 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/14/21 and 10/29/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 2/17/21 with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 2/17/21 with respect to claims 1-23 has been considered but are not persuasive.

	Applicant argued in page 11 that prior arts teaches away from disabling BIO when the product of t0 and t1 is less than zero.


	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-12 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 20200154127 A1) Pang (U.S. Pub. No. 20150373357 A1), in view of Zhang (U.S. Pub. No. 20190246143 A1).

Regarding to claim 1, 12 and 19-20:

1. Pang teach a method of coding video data, comprising: determining, for a conversion between a current video block of a video and a bitstream of the video,  
the BDOF is disabled for the current video block: (Pang [0102] an indication that inter-picture bi-prediction is disabled or that inter-picture bi-prediction restriction is enabled for a portion of the encoded video data. The indication, may, for example, be a signaling flag being in a state indicating that inter-picture bi-prediction is disabled or that inter-picture bi-prediction restriction is enabled. For example, a value of 1 for the signaling flag may indicate that inter-picture bi-prediction restriction is enabled or that inter-picture bi-prediction is disabled. In another example, a value of 0 for the signaling flag may indicate that inter-picture bi-prediction restriction is enabled or that inter-picture bi-prediction is disabled)
determining, in response to the BDOF technique being applied for the current video block, (Pang [0102] an indication that inter-picture bi-prediction is disabled or that inter-picture bi-prediction restriction is enabled for a portion of the encoded video data. The indication, may, for example, be a signaling flag being in a state indicating that inter-picture bi-prediction is disabled or that inter-picture bi-prediction restriction is enabled. For example, a value of 1 for the signaling flag may indicate that inter-picture bi-prediction restriction is enabled or that inter-picture bi-prediction is disabled. In another example, a value of 0 for the signaling flag may indicate that inter-picture bi-prediction restriction is enabled or that inter-picture bi-prediction is disabled)
and performing the conversion. (Pang Fig. 8 [0246] transform processing unit 52 may convert the residual video data from a pixel domain to a transform domain, such as a frequency domain)

Pang teach [0069] Bi-Prediction Restriction when IBC is Enabled [0070] in HEVC, 8×8 pixel block bi-prediction represents the worst case bandwidth requirement. It is beneficial if the all the HEVC extensions also follow the same worst case bandwidth requirement. Hence, to reduce the memory read accesses and to keep the bandwidth within the limits of HEVC worst case requirements, restrictions to bi-prediction when IBC is enabled are discussed below. Pang do not explicitly teach whether a Bi-directional Optical Flow (BDOF) technique is applied to the current video block at least

    PNG
    media_image1.png
    138
    739
    media_image1.png
    Greyscale

POC (current)), wherein when a product of 
    PNG
    media_image2.png
    21
    80
    media_image2.png
    Greyscale
 is less than zero, that an intra block copy (IBC) technique is disabled.

However Zhang teach whether a Bi-directional Optical Flow (BDOF) technique is applied to the current video block at least (Zhang [0153] FIG. 13 BIO is applied only if prediction comes not from the same time moment (τ.sub.0≠τ.sub.1), both referenced regions have non-zero motion (MVx.sub.0, MVy.sub.0, MVx.sub.1, MVy.sub.1≠0) and block motion vectors are proportional to the time distance (MVx.sub.0/MVx.sub.1=MVy.sub.0/MVy.sub.1=−τ.sub.0/τ.sub.1)

    PNG
    media_image1.png
    138
    739
    media_image1.png
    Greyscale

POC (current)), (Zhang [0153] FIG. 13 Distances τ.sub.0 and τ.sub.1 are calculated based on picture order count (POC) value for Ref0 and Ref1: τ.sub.0=POC(current)−POC(Ref0), τ.sub.1=POC(Ref1)−POC(current). If both predictions come from the same time direction (both from the past or both from the future) then signs are different τ.sub.0.Math.τ.sub.1<0 )
wherein when a product of 
    PNG
    media_image2.png
    21
    80
    media_image2.png
    Greyscale
 is less than zero, (Zhang [0153] FIG. 13 distances τ.sub.0 and τ.sub.1 are calculated based on picture order count (POC) value for Ref0 and Ref1: τ.sub.0=POC(current)−POC(Ref0), τ.sub.1=POC(Ref1)−POC(current). If both predictions come from the same time direction (both from the past or both from the future) then signs are different τ.sub.0.Math.τ.sub.1<0)
that an intra block copy (IBC) technique is disabled: (Zhang [0184] for each color component, or for luma and chroma components respectively, a flag may be signaled in SPS/VPS/PPS/Slice header/Tile header to indicate whether IBC could be enabled or disabled)




 
    PNG
    media_image1.png
    138
    739
    media_image1.png
    Greyscale

POC (current)). This functionality will improve coding efficiency.

Regarding to claim 2 and 13:

Cancelled.

Regarding to claim 3 and 14:

Cancelled.

Regarding to claim 7 and 18:

Cancelled.

Regarding to claim 8:

Cancelled.

Regarding to claim 9 and 21:

9. Pang teach the method of claim 1, further comprising: determining an indicator of use of the IBC technique is excluded in the bitstream (Pang [0194] wherein blocks encoded with bi-prediction are excluded from selection at least partly in response to the prediction unit size being less than a threshold. In some embodiments, in process 700, one or more blocks encoded with inter-prediction are excluded from selection as the reference block. For example, the one or more blocks encoded with inter-prediction may be excluded from selection as the reference block for encoding further blocks of the CTU. In such embodiments, the process may also include determining a prediction unit size, wherein blocks encoded with inter-prediction are excluded from selection at least partly in response to the prediction unit size being less than a threshold) in response to the BDOF technique being applied for the current video block. (Pang [0102] an indication that inter-picture bi-prediction is disabled or that inter-picture bi-prediction restriction is enabled for a portion of the encoded video data. The indication, may, for example, be a signaling flag being in a state indicating that inter-picture bi-prediction is disabled or that inter-picture bi-prediction restriction is enabled. For example, a value of 1 for the signaling flag may indicate that inter-picture bi-prediction restriction is enabled or that inter-picture bi-prediction is disabled. In another example, a value of 0 for the signaling flag may 

Regarding to claim 10-11 and 22-23:

10. Pang teach the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream. (Pang [0034] FIG. 1 is a block diagram illustrating an example of a system 100 including an encoding device 104 and a decoding device 112. Encoding device 104 may be part of a source device, and the decoding device 112 may be part of a receiving device. Encoding and decoding are are implemented using same and inverse process)

Claims 4-6 and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482